                         EXHIBIT 7

[Order Confirming Second Amended Plan of Reorganization dated
                      October 6, 2016]




                                                 Kai Decl. Exhibit P. 79
Kai Decl. Exhibit P. 80
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 2 of 68

                                                                   Kai Decl. Exhibit P. 81
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 3 of 68

                                                                   Kai Decl. Exhibit P. 82
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 4 of 68

                                                                   Kai Decl. Exhibit P. 83
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 5 of 68

                                                                   Kai Decl. Exhibit P. 84
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 6 of 68

                                                                   Kai Decl. Exhibit P. 85
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 7 of 68

                                                                   Kai Decl. Exhibit P. 86
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 8 of 68

                                                                   Kai Decl. Exhibit P. 87
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 9 of 68

                                                                   Kai Decl. Exhibit P. 88
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 10 of 68

                                                                    Kai Decl. Exhibit P. 89
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 11 of 68

                                                                    Kai Decl. Exhibit P. 90
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 12 of 68

                                                                    Kai Decl. Exhibit P. 91
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 13 of 68

                                                                    Kai Decl. Exhibit P. 92
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 14 of 68

                                                                    Kai Decl. Exhibit P. 93
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 15 of 68

                                                                    Kai Decl. Exhibit P. 94
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 16 of 68

                                                                    Kai Decl. Exhibit P. 95
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 17 of 68

                                                                    Kai Decl. Exhibit P. 96
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 18 of 68

                                                                    Kai Decl. Exhibit P. 97
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 19 of 68

                                                                    Kai Decl. Exhibit P. 98
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 20 of 68

                                                                    Kai Decl. Exhibit P. 99
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 21 of 68

                                                                   Kai Decl. Exhibit P. 100
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 22 of 68

                                                                   Kai Decl. Exhibit P. 101
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 23 of 68

                                                                   Kai Decl. Exhibit P. 102
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 24 of 68

                                                                   Kai Decl. Exhibit P. 103
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 25 of 68

                                                                   Kai Decl. Exhibit P. 104
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 26 of 68

                                                                   Kai Decl. Exhibit P. 105
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 27 of 68

                                                                   Kai Decl. Exhibit P. 106
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 28 of 68

                                                                   Kai Decl. Exhibit P. 107
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 29 of 68

                                                                   Kai Decl. Exhibit P. 108
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 30 of 68

                                                                   Kai Decl. Exhibit P. 109
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 31 of 68

                                                                   Kai Decl. Exhibit P. 110
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 32 of 68

                                                                   Kai Decl. Exhibit P. 111
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 33 of 68

                                                                   Kai Decl. Exhibit P. 112
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 34 of 68

                                                                   Kai Decl. Exhibit P. 113
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 35 of 68

                                                                   Kai Decl. Exhibit P. 114
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 36 of 68

                                                                   Kai Decl. Exhibit P. 115
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 37 of 68

                                                                   Kai Decl. Exhibit P. 116
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 38 of 68

                                                                   Kai Decl. Exhibit P. 117
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 39 of 68

                                                                   Kai Decl. Exhibit P. 118
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 40 of 68

                                                                   Kai Decl. Exhibit P. 119
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 41 of 68

                                                                   Kai Decl. Exhibit P. 120
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 42 of 68

                                                                   Kai Decl. Exhibit P. 121
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 43 of 68

                                                                   Kai Decl. Exhibit P. 122
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 44 of 68

                                                                   Kai Decl. Exhibit P. 123
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 45 of 68

                                                                   Kai Decl. Exhibit P. 124
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 46 of 68

                                                                   Kai Decl. Exhibit P. 125
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 47 of 68

                                                                   Kai Decl. Exhibit P. 126
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 48 of 68

                                                                   Kai Decl. Exhibit P. 127
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 49 of 68

                                                                   Kai Decl. Exhibit P. 128
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 50 of 68

                                                                   Kai Decl. Exhibit P. 129
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 51 of 68

                                                                   Kai Decl. Exhibit P. 130
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 52 of 68

                                                                   Kai Decl. Exhibit P. 131
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 53 of 68

                                                                   Kai Decl. Exhibit P. 132
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 54 of 68

                                                                   Kai Decl. Exhibit P. 133
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 55 of 68

                                                                   Kai Decl. Exhibit P. 134
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 56 of 68

                                                                   Kai Decl. Exhibit P. 135
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 57 of 68

                                                                   Kai Decl. Exhibit P. 136
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 58 of 68

                                                                   Kai Decl. Exhibit P. 137
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 59 of 68

                                                                   Kai Decl. Exhibit P. 138
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 60 of 68

                                                                   Kai Decl. Exhibit P. 139
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 61 of 68

                                                                   Kai Decl. Exhibit P. 140
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 62 of 68

                                                                   Kai Decl. Exhibit P. 141
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 63 of 68

                                                                   Kai Decl. Exhibit P. 142
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 64 of 68

                                                                   Kai Decl. Exhibit P. 143
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 65 of 68

                                                                   Kai Decl. Exhibit P. 144
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 66 of 68

                                                                   Kai Decl. Exhibit P. 145
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 67 of 68

                                                                   Kai Decl. Exhibit P. 146
U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 135 Filed 12/23/16 Page 68 of 68

                                                                   Kai Decl. Exhibit P. 147
